Title: To James Madison from Edward Hall, 3 March 1809
From: Hall, Edward,Yarrow, Thomas
To: Madison, James



Sir,
March 3, 1809

On the eve of your entering into the duties of the high station; to which the voice of a few people has called you, the republicans of the County of Salem (N.J.) in general Committee assembled tender to you their congratulations on the occasion.
Your elevation to the presidency we consider an auspicious period in the Annals of our Country, as it assures us of a continuance of that system of public policy, which has been so happily pursued by your predecessor, the illustrious Jefferson for these eight years past; a system of policy characterized by wisdom and economy at home, by justice and impartiality abroad. Sensible, as we are, of the manifold blessings which have been bestowed on our country through the agency of that great man and his enlightened compurs, we should be wanting in our duty did we not thus publicly testify our high opinion of the wisdom of his administration. His voluntary retirement from the presidency affords a new and convincing proof of the moderation of his character and the purity of his virtue. Thus finishing a career of public service in a manner as uncommon, as it is noble and dignified. And although the shafts of malevolence may still be leveled at him, he will carry with him into private life, along with his own conscious rectitude the esteem and affection of all men will disposed to our republican institutions.
We trust with the utmost confidence that the powers which the constitution of the general government has allotted you will be employed for the public benefit. We entertain no apprehensions that you who had so distinguished a share in proposing, in forming, and in advocating the adoption of that excellent instrument would suffer it to be injured by the unhallowed hands of its enemies. No, Sir, we remain satisfied that it will be preserved inviolate while you are entrusted with the exercise of the presidential functions.
As firm friends of the union of the states, which has been emphatically called the sheet anchor of our safety, we cannot but with indignant feelings view any attempts to break or weaken the band which connects them together. Such attempts are highly criminal and deserve the severest reprehension. We therefore, pledge ourselves to use every exertion in support of the government of our choice against the wicked machinations of them who are attempting to overthrow it. Nor can we see without just concern a disposition in some of our people to embarrass the operations of their own government by a constant and indiscriminate opposition to all its measures, whereby foreign aggressions are wantonly encouraged and invited the baneful effects of which we have all deplorable experienced.
The assaults of the belligerents of Europe, their violation of our Maritime rights, capturing our vessels, seizing our property, on the Ocean, impressing our Seamen, murdering our Citizens in our own waters and endeavouring to compel us to pay tribute went beyond the point of sufferance and forced our government to adopt such measures as we believe would have been attended with complete success had all our Citizens been trice to their country and its laws. Notwithstanding the notorious infractions and evasions of the embargo laws the advantages we have derived from them prove unquestionably the wisdom and policy of their adoption and continuance. Our property has been brought home, our Seamen have been recalled, and our country placed in an attitude of defence should the last appeal be found indespensible. And be assured that such measures as may be thought advisable to be pursued by our government for compelling the belligerents to do us justice will receive our hearty concurrence. Permit us further Sir, to assure you of our steady support of every measure for the public service which the exigencies of the times may demand; And that your administration may be highly beneficial to our country and honourable to yourself is our ardent wish: hoping that the Supreme disposer of all things will enlighten your councils, and make you the happy instrument of promoting, to the highest possible degree, the welfare of our republic. Signed by order of the Committee

Edward Hall Chairman
Thos: Yarrow Secretary


At a meeting of the republican delegates of the several townships of the County of Salem (N.J.) held on the third day of March 1809 at the Town of Salem, Colonel Edward Hall was chosen chairman and Doctor Thomas Yarrow Secretary; The following declaration, resolutions and address to James Madison esquire were then unanimously adopted. 
Whereas it is the undoubted privilege of freemen to assemble together for the purpose of expressing their sentiments on the state of their public affairs, wherever they may deem the same necessary. And at various times in the history of our country beneficial consequences have followed the prudent exercise of this right. It is not only a privilege, but has become a serious duty to express our opinions freely, to our fellow Citizens at this time, when our Country groans under foreign aggressions and party feuds, each inviting the other to disturb our internal tranquility, and both menacing us with a dissolution of the Union itself. Believing that the present motives have directed the measures of the general government, that the wisest policy has been pursued in all our foreign relations, that the constituted authorities have faithfully consulted the interest of the nation, it is an incumbent duty on all good citizens to aid the government in support of the laws constitutionally enacted, and to defend their rights as becomes a few and independent people against every foreign power that attempts to invade of distrust them.  Therefore:
Resolved, That the hostility manifested towards our Country by the belligerent powers of Europe, their constant violations of our neutral rights have amply justified the measures adopted to counteract them. That a declaration of War on the part of our government against these powers would have been perfectly justifiable, which nothing but the cause of humanity, and a sincere desire to preserve to us the blessings of peace have as yet prevented.
Resolved, That the opposition to the administration of the general governmentt whatever, be the views of the opposers, must necessarily have a direct tendency to retard the adjustment of our differences with those powers which have injured us, as it embarrasses the operations of the general government to that end, and disposes these powers to continue their piratical depredations.
Resolved, That we view the evasions of the embargo laws, and the open violation of them with indignation and abhorrence; and we consider the violators as public enemies who merit condign punishment.
Resolved, That we will exert ourselves to the utmost in supporting the government of the United States in its present laudable struggle to secure our liberty and maintain our dignity as a free and independent people, and we most solemnly pledge ourselves for that purpose.
Resolved, That our republican fellow Citizens in Philadelphia, New York, Baltimore, Charlestown (S.C.) Wilmington (Del.) in several of the towns in Massachusetts and other places who have entered into patriotic resolutions to support the government and laws, deserve well of their Country.
Resolved, That while we duly appreciate the former services of James Sloan esquire in the republican cause, we cannot forbear, in justice to ourselves, to express our decided disapprobation of his late conduct as one of our representatives, in endeavouring to confuse by untimely opposition the Councils of the Union, when unanimity was never, at any period, more necessary for the public interest and safety.
Resolved, That the thanks of this meeting be given to John Condit and Aaron Kitchel our Senators, and William Helmes, Henry Southard, Adam Boyd, John Lambert, and Thomas Newbold our representatives to congress, and to the members of both houses who have faithfully discharged their duty, by promoting the true intent of their constituents.
Resolved, That a standing Committee consisting of nine persons be appointed to correspond with our republican brethren in this and other states, and if necessary, to call a meeting of the republicans of the County by general committee or otherwise, as they may deem expedient, for the good of the republican cause. 
Resolved, That, John Firth esquire, Richard Smith, General Isaiah Shinn, Samuel Ray, Richard Craven and Daniel Garrison esquires, General Jerediah Dubis, Phillip Curridon and William Hall esquire, be the standing Committee to carry the foregoing resolution into effect.
Resolved, That the Chairman of this meeting transmit a Copy of the foregoing resolutions to James Madison President (elect) of the United States. Signed by order of the Meeting,


Edward Hall chairman
Thos: Yarrow Secretary

